Exhibit 10.4

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

EXECUTION COPY

AMENDMENT NO. 1 TO MEMORANDUM OF UNDERSTANDING FOR TRANSFER PRICING

This amendment (“Amendment No. 1”) is entered into as of April __, 2011 and
effective as of January 1, 2011 (the “Amendment Effective Date”) by and between
Codexis Laboratories India Private Limited, a corporation organized and existing
under the laws of India and having a place of business at G-01, Prestige Loka,
7/1 Brunton Road, Bangalore – 560 025, India (“Codexis India”) and Arch
Pharmalabs Limited, a corporation organized and existing under the laws of India
having a place of business at H wing, 4th Floor, Tex Centre, Chandivali, Mumbai,
400072, India (“Arch”).

WHEREAS, Arch and Codexis India are parties to that certain Product Supply
Agreement, effective as of February 16, 2010 (the “PSA”) and the Memorandum of
Understanding for Transfer Pricing related thereto (the “MOU”); and

WHEREAS, the parties desire to amend the MOU to modify Arch’s manufacturing
costs as set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Amendment, the parties agree as follows:

1. Definitions. The capitalized terms used in this Amendment shall have the
meanings assigned to such terms in the MOU, unless otherwise defined herein.

2. Amendment. Arch and Codexis India agree that the MOU shall be amended in the
manner set forth below:

 

  A. The table and the language preceding such table that immediately follows
Paragraph F in the definition of “Manufacturing Costs” in Exhibit A to the MOU
shall be replaced in its entirety with the following:

Notwithstanding anything to the contrary, combined Direct Labor Expenses set
forth in Paragraph B(ii), Indirect Expenses set forth in Paragraph C, and
Overhead Expenses set forth in Paragraph D shall not, in respect of each
Product, exceed the following amounts:

 

Product

  

Current Overhead

[*]

[*]    [*] [*]    [*] [*]    [*] [*]    [*] [*]    [*] [*]    [*] [*]    [*] [*]
   [*] [*]    [*] [*]    [*] [*]    [*]



--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

EXECUTION COPY

 

[*]    [*] [*]    [*] [*]    [*] [*]    [*] [*]    [*] [*]    [*] [*]    [*] [*]
   [*] [*]    [*] [*]    [*]

The amounts set forth in the above table are subject to quarterly review by the
Parties pursuant to Section 3.1 of the MOU.

3. Ratification; Conflict. Except as otherwise expressly set forth in this
Amendment, all of the terms and conditions of the PSA and MOU shall remain in
full force and effect. In the event of any conflict between the terms of this
Amendment and the terms of the PSA and MOU, the terms of this Amendment shall
control.

4. Counterparts. This Amendment may be signed in one (1) or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.

IN WITNESS WHEREOF, a duly authorized representative of each party has executed
this Amendment as of the dates identified below, but the Amendment shall become
effective on the Amendment Effective Date.

 

CODEXIS LABORATORIES INDIA PRIVATE LIMITED     ARCH PHARMALABS LIMITED By:  
/s/    Douglas Sheehy     By:   /s/    Ajit Kamath Name:   Douglas Sheehy    
Name:   Ajit Kamath Title:   Director     Title:   Chairman & Managing Director
Date:   April 20,2011     Date:   April 25, 2011